 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
10   R. ALEXANDER ACOSTA,                                  Case No.: 2:19-cv-00361-JCM-NJK
11          Plaintiff(s),                                               ORDER
12   v.                                                              (Docket No. 12)
13   SIN CITY INVESTMENT GROUP, INC., et
     al.,
14
            Defendant(s).
15
16         Pending before the Court is the parties’ stipulated discovery plan and scheduling order.
17 Docket No. 12. The parties’ discovery plan requests special scheduling review. Id. at 2.
18         The presumptively reasonable discovery period is 180 days, calculated from the first
19 defendant’s appearance. Local Rule 26-1(b)(1). The parties request special scheduling review to
20 ensure they have adequate time to complete discovery, discuss settlement, and prepare dispositive
21 motions, if necessary. Docket No. 12 at 2. The parties fail to show that an extended discovery
22 period is necessary. Further, the parties’ proposed scheduling order incorrectly calculates certain
23 deadlines after the discovery cutoff, including the deadline to amend the pleadings and the
24 disclosure of experts. See Local Rule 26-1(b).
25 . . .
26 . . .
27 . . .
28

                                                    1
 1        Accordingly, the discovery plan is DENIED without prejudice. The parties shall file a
 2 renewed joint proposed discovery plan no later than May 31, 2019.
 3        IT IS SO ORDERED.
 4        Dated: May 24, 2019
 5                                                           ______________________________
                                                             Nancy J. Koppe
 6                                                           United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
